                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

VISIBLE CONNECTIONS, LLC,                            §
                                                     §
                Plaintiff,                           §
                                                     §
v.                                                   §                   1:18-CV-859-RP
                                                     §
ZOHO CORPORATION,                                    §
                                                     §
                Defendant.                           §

                                                ORDER

        This case concerns claims contained in U.S. Patent No. 7,284,203 (the “ ’203 Patent”) and

U.S. Patent No. 6,665,392 (the “ ’392 Patent”). Now before the Court are Visible Connections,

LLC’s (“VisiCon”) Opening Claim Construction Brief, (Dkt. 40), Zoho Corporation’s (“Zoho”)

Opening Claim Construction Brief, (Dkt. 39), VisiCon’s Responsive Claim Construction Brief, (Dkt.

44), and Zoho’s Responsive Claim Construction Brief, (Dkt. 43). On October 15, 2019, the Court

held a claim-construction hearing. See Markman v. Westview Instruments, Inc., 52 F.3d 967, 976 (Fed.

Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996). After considering the patent’s claims, specifications,

and prosecution history, as well as the parties’ claim-construction briefs, applicable law, and

presentations by counsel, the Court issues this order to construe the claims of the ’203 and the ’392

Patents.

                                       I. LEGAL STANDARD

        There are two elements in a patent case. First, the Court construes the meaning and scope of

the relevant claim terms in the patent, and then the Court compares the construed claims to the

accused device to determine whether an infringement occurred. Markman, 52 F.3d at 976. Claim

construction is a legal issue; the Court construes the patent claims without the aid of a jury. Id. at

977–78. Here, the Court is asked to construe the claims in the ’203 and the ’392 Patents.



                                                    1
        When construing claims in a patent, the “words of a claim ‘are generally given their ordinary

and customary meaning.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc)

(quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)). The “ordinary and

customary meaning” is “the meaning that the term would have to a person of ordinary skill in the art

in question at the time of the invention, i.e., as of the effective filing date of the patent application.”

Id. at 1313. A person of ordinary skill in the art is deemed to have read the claim term in the context

of the entire patent. Id. Thus, “[t]o ascertain the meaning of claims, [the Court] consider[s] three

sources: The claims, the specification, and the prosecution history.” Markman, 52 F.3d at 979

(quoting Unique Concepts, Inc. v. Brown, 939 F.2d 1558, 1561 (Fed. Cir. 1991)).

        “In light of the statutory directive that the inventor provide a ‘full’ and ‘exact’ description of

the claimed invention, the specification necessarily informs the proper construction of the claims.”

Phillips, 415 F.3d at 1316. Indeed, “the single best guide to the meaning of a disputed term” is the

specification, which “acts as a dictionary when it expressly defines terms used in the claims or when

it defines terms by implication.” Id. at 1321 (quoting Vitronics, 90 F.3d at 1582). It is “entirely

appropriate for a court, when conducting claim construction, to rely heavily on the written

description for guidance as to the meaning of the claims.” Id. at 1317. If necessary, the court should

also consider the patent’s prosecution history to construe claim language. Markman, 52 F.3d at 980.

“Although the prosecution history can and should be used to understand the language used in the

claims, it too cannot ‘enlarge, diminish, or vary’ the limitations in the claims.” Id.

        Finally, the Court may rely on extrinsic evidence to construe the claims, such as expert and

inventor testimony, dictionaries, and learned treatises. Id. Extrinsic evidence, however, is “less

reliable than the patent and its prosecution history in determining how to read claim terms.” Phillips,

415 F.3d at 1319. Like prosecution history, extrinsic evidence can be helpful to clarify a court’s

understanding and the meaning of claim terms, but it cannot be used to “vary[ ] or contradict[ ] the



                                                     2
        Determining whether a preamble is limiting requires a “review of the entire patent to gain an

understanding of what the inventors actually invented and intended to encompass by the claim.”

Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002) (quoting Corning

Glass Works v. Sumitomo Electric U.S.A., Inc., 868 F.2d 1251, 1257 (Fed. Cir. 1989)). Generally, a

preamble limits the invention “if it recites essential structure or steps, or if it is ‘necessary to give life,

meaning, and vitality’ to the claim.” Id. (quoting Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d

1298, 1305 (Fed. Cir. 1999). Conversely a preamble is not limiting “where a patentee defines a

structurally complete invention in the claim body and uses the preamble only to state a purpose or

intended use for the invention.” Rowe v. Dror, 112 F.3d 473, 478 (Fed. Cir. 1997). While there is no

litmus test for determining whether a preamble is limiting, “dependence on a particular disputed

preamble phrase for antecedent basis may limit claim scope because it indicates a reliance on both

the preamble and claim body to define the claimed invention.” Catalina Mktg. Int’l, Inc., 289 F.3d at

808; see also Bell Commc’ns Research, Inc. v. Vitalink Commc’ns Corp., 55 F.3d 615, 620 (Fed. Cir. 1995)

(“[W]hen the claim drafter chooses to use both the preamble and the body to define the subject

matter of the claimed invention, the invention so defined, and not some other, is the one the patent

protects.”). In other words, “when the preamble is essential to understanding limitations or terms in

the claim body, the preamble limits claim scope.” Catalina Mktg. Int’l, Inc., 289 F.3d at 808.

        The Court concludes that the preamble phrase is not limiting. First, claims 34 and 37,

standing alone, describe a structurally complete invention. Am. Med. Sys., Inc. v. Biolitec, Inc., 618 F.3d

1354, 1358–59 (Fed. Cir. 2010) (“A preamble is not regarded as limiting, however, “when the claim

body describes a structurally complete invention such that deletion of the preamble phrase does not

affect the structure or steps of the claimed invention.”). The preamble phrase “[a] system for

application sharing, comprising” does not “embody an essential component of the invention” and

its deletion would not alter the invention “fully set forth in the bodies of the claims.” Id. at 1359.



                                                      5
        Second, the preamble term does not provide a necessary antecedent basis for terms in the

bodies of each claim. While Zoho contends that the preamble term provides an antecedent basis for

the term “the application sharing” in the bodies of each claim, it does not explain how the preamble

term illuminates the meaning of terms within the body of the claims or the context essential for

understanding their meaning. Zoho’s reliance on Seachange Int’l, Inc. is therefore unavailing. In

Seachange Int’l, Inc., the preamble stated that the claimed method was for storing data in a “distributed

computer system” which had “at least three processor systems” and further described the

components of a “processor system” to be “at least one central processing unit” and “at least one

mass storage subsystem.” 413 F.3d at 1376. The steps of the claimed invention in the body

repeatedly included the term “said processor systems.” Id. (emphasis in original). The Federal Circuit

concluded that the preamble provided “the only antecedent basis and thus the context essential to

understand the meaning of “processor system” and accordingly limited the scope of the claimed

invention. Id. Here, the preamble term “[a] system for application sharing comprising” does not

provide a necessary antecedent basis for the term “the application sharing” in the bodies of the

independent claims. See Am. Med. Sys., Inc. v. Biolitec, Inc., 618 F.3d 1354, 1359 (Fed. Cir. 2010). Nor

does the preamble term provide any essential context for understanding the meaning of terms in the

body of each claim. Id. Because deletion of the preamble would not affect the structure of the

claimed invention and the preamble does not provide a necessary antecedent basis for the terms in

the claims’ body, the Court concludes the preamble to claims 34 and 37 does not limit the scope of

the claimed invention.




                                                    6
conferencing programs required users to understand how to use the underlying application, the

patented invention purported to build on prior art by “enabl[ing] a user to share applications

without having to have any knowledge of an underlying application.” (’203 Patent at 1:56–58).

Moreover, the invention is described throughout the specification as a program separate from an

underlying conferencing program. See, e.g., (’203 Patent at 4:37–40 (“Because interface program

provides a separate interface from an underlying conferencing application, application sharing without

user knowledge of this underlying conferencing program is facilitated.”) (emphasis added); id. at 1: 6–

10 (“The invention relates generally to an interface program for sharing an application program

between two or more computers and, more specifically, to an interface program to an underlying

conferencing program having an application sharing capability.”) (emphasis added); id. at 64–67 (“[a]s

interface program [ ] is interacting with an underlying communication system”) (emphasis added)).

Claim language must always be read with the written description in mind. See Retractable Techs., Inc. v.

Becton, Dickinson & Co., 653 F.3d 1296, 1305 (Fed. Cir. 2011) (“It is axiomatic that the claim

construction process entails more than viewing the claim language in isolation. Claim language must

always be read in view of the written description.”); Phillips, 415 F.3d at 1315 (“[C]laims must be

read in view of the specification, of which they are a part . . . [the specification] is dispositive; it is the

single best guide to the meaning of a disputed term.”). Because Zoho’s construction of “interface

program” best “tether[s] the claims to what the specifications indicate the inventor actually

invented,” (id.), that is, “an interface program to an underlying conferencing program having an

application sharing capability,” (’203 Patent at 1:8-10), the Court accordingly adopts Zoho’s

construction.




                                                      8
Resp. Br., Dkt. 44, at 7–8). VisiCon further contests Zoho’s reliance on the Selsius CallManager for

a definition here because the ’203 patent never refers to Selsius CallManager. (Id.). Ultimately,

VisiCon contends that because the patent sets forth what a call manager is and does, no

construction is necessary. (Id. at 9).

        The Court agrees that Zoho’s reliance on extrinsic evidence attempts to incorporate

unnecessary requirements into the term and equate the functionality of the patent’s call manager

with that of the Selsius Systems CallManager, absent any reference in the intrinsic record to such

technology. Dow Chem. Co. v. Sumitomo Chem. Co., 257 F.3d 1364, 1373 (Fed. Cir. 2001)

(“[E]xtrinsic evidence may be used only to assist in the proper understanding of the disputed

limitation; it may not be used to vary, contradict, expand, or limit the claim language from how it is

defined, even implicitly, in the specification or file history.”). In determining the proper

construction, the Court agrees with VisiCon that “call manager” is “specified with sufficient detail

that relying on extrinsic evidence to import a restrictive meaning is unjustified.” (VisiCon Resp.,

Dkt. 44, at 9). But the Court nevertheless concludes that “call manager” requires a construction. To

determine the proper construction of the term, the Court looks to the disputed claims and the

patent’s specification. Phillips, 415 F.3d at 1316 (“It is therefore entirely appropriate for a court,

when conducting claim construction, to rely heavily on the written description for guidance as to the

meaning of the claims.”).

        Representative claim 34 states as follows:

        A system for application sharing, comprising:

                a call manager, the call manager having an interface program;
                a plurality of communication devices for electrical communication with the
        call manager;
                the call manager configured to manage calls to and from the plurality of
        communication devices for establishing connectivity for the application sharing; and
                the interface program in cooperation with the call manager configured to
        maintain status information regarding the connectivity, the status information
        including current number of active participants.


                                                     10
(‘203 Patent at 16: 58–65). Zoho contends that Claims 35, 36, 38, and 39 are invalid for

indefiniteness under 35 U.S.C. § 112 because they improperly combine system and method claims.

(Zoho Br., Dkt. 39, at 14 (citing IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed.

Cir. 2005)). Specifically, Zoho argues that the “presence of user steps” alongside system elements

makes it “unclear whether infringement of these claims occurs when one creates a system or when

the method steps are performed.” (Zoho Br., Dkt. 39, at 16). VisiCon, on the other hand, argues the

claims are not indefinite because they merely “include functional language describing the underlying

environment in which the system works.” (VisiCon Br., Dkt. 40, at 9). While VisiCon concedes that

the claims “make reference to host user selections,” it insists “such reference is in the context of the

capability of the interface program rather than claiming the user’s act of selection.” (Id. at 11).

        A patent specification must “conclude with one or more claims particularly pointing out and

distinctly claiming the subject matter which the inventor or a joint inventor regards as the

invention.” 35 U.S.C. § 112(b). This definiteness provision requires “that a patent’s claims, viewed in

light of the specification and prosecution history, inform those skilled in the art about the scope of

the invention with reasonable certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910

(2014). A single claim covering “both a system and a method for using that system” is invalid for

indefiniteness because “it does not apprise a person of ordinary skill in the art of its scope.” IPXL

Holdings, L.L.C., 430 F.3d at 1384. This is so because a claim that recites both a system and a

method for using that system may make it “unclear whether infringement . . . occurs when one

creates an infringing system, or whether infringement occurs when the user actually uses the system

in an infringing manner.” MasterMine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 1313 (Fed. Cir.

2017). Importantly, system claims with “permissible functional language used to describe the

capabilities [of the system],” rather than the activities of the user, are not invalid for indefiniteness.

Id.; see also UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 827 (Fed. Cir. 2016) (holding that the



                                                     12
claim at issue was not invalid for indefiniteness because the term “data generating” described the

structure’s capability and did not require that any data actually be generated by the user).

        On the issue of indefiniteness, both parties agree that MasterMine is instructive. (Markman

Hr’g, Dkt. 47). In MasterMine, the claim at issue stated as follows:

         a reporting module installed within the CRM software application . . . wherein the
        reporting module installed within the CRM software application presents a set of user-
        selectable database fields as a function of the selected report template, receives from the
        user a selection of one or more of the user-selectable database fields, and generates a
        database query as a function of the user selected database fields.

874 F.3d at 1315 (emphasis in original). While the claim in MasterMine included the active verbs

“presents, receives, and generates,” the Federal Circuit determined that these verbs constituted

“permissible functional language used to describe capabilities of the ‘reporting module’”—rather

than activities performed by the user—and thus did not improperly combine system and method

claims Id. Here, VisiCon contends that like the claim in MasterMine, the reference to user action in

the claims at issue merely describes the interface program’s capability. (Markman Hr’g, Dkt. 47). Any

reference to host user’s selection, contends VisiCon, “is in the context of the capability of the

interface program.” (VisiCon Br., Dkt. 40 at 11).

        Zoho distinguishes the present case from MasterMine by noting that “[t]his is not a situation

where the method steps are properly characterized as system capabilities or configurations” as they

were in MasterMine. (Zoho Br., Dkt. 39, at 16). Rather, Zoho insists, the claims’ language denotes

user action, not system capability. (Id. at 16 (citing In re Katz Interactive Call Processing Patent Litig., 639

F.3d 1303, 1318 (Fed. Cir. 2011)). Thus, Zoho contends, the present claims are more like those in

Katz, where the Court determined the patent impermissibly combined system and method claims

because the terms “wherein . . . callers digitally enter data” and “wherein . . . callers provide . . . data”

did not refer to the system’s functional capability, but instead represented user action. 639 F.3d at

1318.



                                                       13
        The Court concludes that claims 35, 36, 38, and 39 are invalid for indefiniteness because

they include both system and method claims. Here, as in Katz, the claim “wherein the host user [ ]

selects” represents a method step performed by the user. (’203 Patent at 14:61–62). Unlike the

claims in MasterMine, the claims at issue here do not merely contain “permissible functional language

to describe the capabilities of the claimed system”; rather, they impermissibly claim the user’s act of

selection alongside system claims and accordingly blur the scope of the claimed invention. 874 F.3d

at 1316. Because the presence of user steps makes it unclear whether infringement occurs when one

creates an interface program for real-time application sharing or when the user selects the

documents to be shared, the claims do not “apprise a person of ordinary skill in the art of its scope”

and are invalid for indefiniteness under 35 U.S.C. § 112. IPXL Holdings, LLC, 430 F.3d at 1384.

        With respect to independent claims 35 and 38, the parties also dispute the construction of

the terms “substantially real-time,” “document,” and “automatically.” Because the Court has

determined that claims 35 and 38 are invalid for indefiniteness, see supra Part II. A. 4, it need not

construe these terms. Therefore, the Court will proceed with construing the remaining claims in the

’392 Patent.

                                            B. The ‘392 Patent

         The ’392 Patent describes a method for establishing an operational association between a

user’s computer and that user’s telephone. (’392 Patent at 1:62–65). While prior systems required

users to preregister with the system and remember their unique access codes, the patent attempts to

overcome these shortcomings by “(1) generating a unique temporary code when a data connection is

established between the participant and said conference call system; (2) displaying the code over the

data connection to the participant on that participant’s computer screen; and (3) instructing the

participant to enter the code over his telephone connection to the conference call system.” (’392

Patent at 2:39–45). The parties dispute the meaning of terms within claim 1 of the ’392 Patent.



                                                   14
time) rather than a requirement that the code be generated at the moment a data connection is

established. (Id.). At the hearing, VisiCon further argued that the claim does not require a code to be

generated at the moment the data connection is established; if the code is generated a few seconds

later or after the recognition of a voice connection, that would fall within the scope of the claim.

(Markman Hr’g, Dkt.47).

        Zoho proposes that the term “when” as used in claim 1 means “at the time” and contends

this construction is “faithful to the description throughout the patent specification of how the

temporary code is generated.” (Zoho Resp., Br., Dkt. 43, at 12). Zoho further contends that

VisiCon’s interpretation fails to give meaning to all the words in the claim. (Id.) Specifically, Zoho

notes that the temporal limitation on how long the code remains valid “is already captured by the

term ‘temporary’ in the phrase ‘generating a unique temporary code’” and “[t]o suggest that the

additional limitation of ‘when a data connection is established’ means the same thing as ‘temporary’

would render the words redundant and deprive them of any meaning.’” (Id.).

        The Court adopts Zoho’s construction of “when” to mean “at the time.”2 This construction

is most consistent with the specification description of the ’392 invention. (See, e.g., ’392 Patent at

4:66–67 (“dynamically generating unique participant codes at the time when participants join the

conference.”); id. at 6:3–4 (“If the user then goes to the web site and clicks on the View button, the

system generates a temporary match code”); id. at 7:47–50 (“a participant goes directly to a URL that

already includes the access code. As before, a PIN is automatically generated); id. at Fig. 3 (steps 45–

49, 65–67)). Because the code is “intended to control access” it makes sense that the code is

generated “at the time” the data connection is made and thus before the user connects via

telephone. (‘392 Patent at 8:25–31; VisiCon Resp. Br., Dkt. 44, at 16 (“It does not make sense that


2While the Court notes that “when” might ordinarily not require a construction because its plain and
ordinary meaning is clear, VisiCon’s arguments at the hearing indicated its conception of “when” would not
comport with its ordinary meaning. For this reason, the Court opts to provide a construction for the term.


                                                    17
the code is generated after a user joins the conference because the code is intended to control

access.”)). Moreover, VisiCon’s contention that “when” is merely a temporal limitation on the code’s

duration would render the term “temporary” in the phrase “generating a unique temporary code”

superfluous. Elekta Instrument S.A. v. O.U.R. Sci. Int’l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000)

(rejecting a claim construction that would render another claim term superfluous). “When” must

have some additional meaning and “at the time” is the construction that best comports with the

specification.

                                         III. CONCLUSION

        For the reasons given above, the Court construes the disputed claims as explained above.

No further claim terms require construction.

        SIGNED on November 26, 2019.

                                                _____________________________________
                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE




                                                    18
